DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/256,790 filed on 01/24/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 06/29/2022 with a request for continued examination, which replace all prior submitted versions of the claims.
- Claims 13-30, 46 are marked as cancelled.
- Claims 11, 41 are amended.
- Claim 49 is added.
- Claims 1-12, 31 – 45, 47-49  are pending.
- Claims 1-12, 31 – 45, 47-49  are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
6.	Applicant's remarks/arguments, see page 8-16, filed on 06/29/2022, with respect to the REMARKS, 35 U.S.C. § 103, CONCLUSION sections have been considered but are moot because the remarks/arguments do not apply to the new grounds of rejection being utilized in the current rejection. 
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for identifying, means for conveying means for configuring, in claims 43, 45, 47, 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 43, 45, 47, 48 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 8, ¶161-166, FIG. 9, ¶167-176, FIG. 10-15, ¶177-246, ¶267-270.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

6.	Claims 1, 3- 7, 10, 11, 31, 33-37, 40, 41, 43, 45, 47, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svedman et al. (US-20210352734-A1) referenced hereafter as “Svedman”.

Regarding Claim 1. (Previously Presented) Svedman discloses: A method for wireless communication at a node (Svedman - FIG. 6 & ¶0100… a second wireless communication method … implemented at a base station; NOTE: Method at network node comprising a base station), 
comprising: identifying a signal that provides an indication (Svedman - FIG. 6 & ¶0101 a third schedule is generated based on the first and second schedules, and an indication that indicates which of a plurality of procedures to employ to generate the third schedule; ¶0097... first and second configurations correspond to RO_CBRA and RO_CFRA; ¶0062  CFRA … configured to UEs with UE-specific signaling, … in an RRC configuration or reconfiguration or in a handover command; FIG.3 & ¶0075 a shared configuration …between CBRA and CFRA & ¶0076.. the indication is included in the CFRA configuration in RRC configuration…. indication is one explicit bit… the bit is implicitly indicated; FIG. 4 & ¶0083... a CFRA resource configuration includes … “mask” configurations, … one or more mask index that select one out a larger set of predefined masks…a mask is in the form of a bitmap; FIG. 4 & ¶0093….a CFRA resource configuration includes one or more “mask” configurations.…in the form of one or more mask index that select one out a larger set of predefined masks; NOTE: method for FIG. 6 at a base station (parallel to method fig. 5 at UE) where at S630 (analogous to parallel Step 530 at UE) the base station generates (identifying) a third schedule  based on a first (CBRA) and Second (CFRA) and generates an indication (i.e. explicit/implicit bit, CFRA configuration in form of a mask index or bit map etc.) i.e. a signal that indicates a configuration of a location CFRA as in FIG. 3 & FIG. 4) 
of a location of a contention free random access channel (CFRA) resource (Svedman – FIG. 4 See figure & ¶0023 A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; NOTE: a location of CFRA occasions i.e. a CFRA resource in time; 
    PNG
    media_image1.png
    615
    719
    media_image1.png
    Greyscale
 )
within a time region and an indication of a number of actually transmitted synchronization signal block (SSB) signals (Svedman – FIG. 4 & ¶0067 A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See above...A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0091... configuration of associations for CBRA and CFRA when there is a partial overlap between the two types of communication opportunities….. “0” and “1” labels below the PRACH occasions ….denote the associated SSB 
    PNG
    media_image2.png
    615
    717
    media_image2.png
    Greyscale

NOTE: a number of CFRA occasions within a time interval i.e. PRACH burst - a time region depicted in FIG. 4  where each occasion is associated with an actually transmitted SSB block), 
wherein the CFRA resource is based on the actually transmitted SSB signals (Svedman - See FIG. 4 above & ¶0094… a mask selects some out of a configured set of actually transmitted SSBs; NOTE: a number of CFRA occasions within a time interval i.e. PRACH burst - a time region depicted in FIG. 4  where each occasion is associated with an actually transmitted SSB block) and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (Svedman – FIG. 4 & ¶0066..See above …Partly overlapping PRACH occasions: … CFRA may use both the PRACH occasions configured for CBRA (that are also among the PRACH occasions for CFRA, i.e. overlapping) and other (dedicated, i.e. non-overlapping) PRACH occasions; ¶0077… a CFRA configuration indicates .. two alternatives; ¶0078... Alternative (a)… PRACH occasions configured in the CFRA configuration (regardless of overlap with PRACH occasions for CBRA); ¶0081 ... Alt-a) results in Option 3 (partly overlapping…;

    PNG
    media_image3.png
    615
    717
    media_image3.png
    Greyscale
NOTE: as depicted in FIG. 4 the CFRA occasions partially overlap CBRA), the signal further providing an indication of a timing pattern for the CFRA resource (Svedman – FIG. 4 & ¶0067 A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0030 Time domain pattern of PRACH occasions; ¶0031 …Density of PRACH occasions;

    PNG
    media_image4.png
    617
    717
    media_image4.png
    Greyscale
NOTE: CFRA occasions i.e. locations indicated - a timing pattern), the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (Svedman – FIG. 4 & ¶0048 …FIG. 2, … the number of consecutive PRACH bursts per burst set (N 215), the PRACH burst set time offset (D; 235) and the PRACH burst set periodicity (P 225); ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.;¶0049 …burst set periodicity (225) may be an integer number of T1 or an integer number of N*T1;

    PNG
    media_image5.png
    615
    719
    media_image5.png
    Greyscale
 NOTE: CFRA pattern in burst a time region, where the pattern and the time region is repeated i.e. is associated with a pattern of subsequent instances of the region where the CFRA pattern is repeated ); 
and conveying the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region (Svedman – FIG. 4 See above, FIG. 6 & ¶0101... steps 640 and 650, the first and second configurations are transmitted to the UEs; NOTE: configurations comprising the indication (i.e. the signal that provides location, timing pattern, and the time region inclusive of CFRA occasions as in FIG.4, are transmitted i.e. conveyed to one or more UEs).

Regarding Claim 3. (Original) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: further comprising: identifying one or more symbols within the time region in which the CFRA resource will occur (Svedman - FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1 …A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0033 Starting symbol in slot, e.g. in PRACH slot; ¶0034…Ending symbol in slot, e.g. in PRACH slot; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.); NOTE: CFRA PRACH occasions defined as slots comprising symbols where the configuration can determine a starting symbol and ending symbol i.e. configuration identifies one or more symbols within the time region comprising the burst ), wherein the location is based at least in part on the one or more symbols(Svedman – See FIG. 4 & ¶0033, 0034 see above; NOTE: location is based upon a starting symbol and ending symbols i.e. one or more symbols).  

Regarding Claim 4. (Original) Svedman discloses: The method of claim 3, 
furthermore Svedman discloses: wherein the location comprises a starting symbol of the CFRA resource (Svedman – See FIG. 4 & ¶0033, 0034 see above; NOTE: location is based upon a starting symbol and ending symbols).  

Regarding Claim 5. (Previously Presented) Svedman discloses:  The method of claim 1, 
furthermore Svedman discloses: further comprising: identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource (Svedman FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0048 (See claim1) …FIG. 2, …. consecutive PRACH bursts per burst set (N 215), the PRACH burst set time offset (D; 235) and the PRACH burst set periodicity (P 225);¶0049 See claim 2…burst set periodicity (225) may be an integer number of T1 or an integer number of N*T1; 
    PNG
    media_image6.png
    617
    718
    media_image6.png
    Greyscale

NOTE: i.e. identifying a subset of time regions (a subset of time regions comprised in a PRACH burst time region) from a set of time regions (i.e. identifying a set of the PRACH Burst time regions i.e. PRACH bursts, each PRACH burst time region/PRACH burst comprising the subset of CFRA PRACH occasions/slots), 
wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions (Svedman – FIG. 4 See above; NOTE: the timing pattern of the CFRA resource as depicted is associated with a pattern of subsequent instances of the time region comprising the PRACH Burst, where the CFRA pattern along with PRACH Burst is repeated N times periodically within burst set, where furthermore the timing pattern of the CFRA resource is comprised of i.e. is based upon  the timing pattern of the CFRA occasion pattern i.e. the subset of time regions).  

Regarding Claim 6. (Previously Presented) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or the timing pattern for the CFRA resource, or a combination thereof (Svedman – FIG. 6 & ¶0101 See claim 1; FIG. 4 & ¶0083 See claim 1… a CFRA resource configuration includes … “mask” configurations, … one or more mask index that select one out a larger set of predefined masks…a mask is in the form of a bitmap; FIG. 4 & ¶0093…See claim 1 a CFRA resource configuration includes one or more “mask” configurations…; NOTE: method for FIG. 6 at a base station (parallel to method fig. 5 at UE) where at S630 (analogous to parallel Step 530 at UE) the base station generates (identifying) a third schedule  based on a first (CBRA) and Second (CFRA) and generates an indication (i.e. explicit/implicit bit, CFRA configuration in form of a mask index or bit map) i.e. a signal that indicates a configuration of a location CFRA including timing pattern for the CFRA as in FIG. 4 ).  

Regarding Claim 7. (Original) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: further comprising: receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (Svedman – FIG. 6 & ¶0102 At step 660 … base station can schedule and communicate based on the third schedule that was generated….. the base station may perform PRACH detection; FIG. 5 & ¶0099 … UE may communicate based on the third schedule … UE can …execute contention based random access or contention free random access…..based on how the third schedule was generated; NOTE: Base station performing method of Fig. 6 detects i.e. receives PRACH transmissions at least one instance  from accompanying UE that received indication of CFRA resource configuration utilizing CFRA configuration such as of FIG. 4, i.e. receive PRACH transmission at least in the time region).

Regarding Claim 10. (Original) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: wherein the CFRA resource is associated with a time-frequency region (Svedman –FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA;  ¶0039 The pattern of PRACH occasions spans time and/or frequency…. a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc. ; NOTE: CFRA resource allocated in time and frequency or time frequency region), and the CFRA resource may comprise a random access channel (RACH) occasion(Svedman –FIG. 4 & ¶0067 See claim1 & above;  ¶0039 see above;NOTE: CFRA configured with a PRACH occasion configuration comprising as depicted configured PRACH occasions ). 
 
Regarding Claim 11. (Currently Amended) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: wherein the node comprises a network entity, the network entity identifying and conveying the signal (Svedman – FIG. 4 See claim 1, FIG. 6 & ¶0101 See claim 1… steps 640 and 650, …configurations are transmitted to the UEs; NOTE: Base Station i.e. network entity performing method of FIG.6  transmitting i.e. conveying configurations comprising the indication (i.e. the signal that provides location, timing pattern, and the time region inclusive of CFRA occasions as in FIG.4, are transmitted i.e. conveyed to one or more UEs), or 

Regarding Claim 31. (Previously Presented) Svedman discloses: A wireless communication node (Svedman - FIG. 7 & ¶0103  A radio station 707, such as a base station), comprising: a processor (Svedman – Fig. 7 & ¶0103… include processor electronics 701) 
(See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate)
configured to identify a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of a number actually transmitted synchronization signal block (SSB) signals, wherein the CFRA resource is based on the actually transmitted SSB signals and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource, the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and a transmitter configured to convey the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region(See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 33. (Previously Presented) Svedman discloses: The wireless communication node of claim 31, 
(See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33)
wherein: the processor is configured to identify one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33).  

Regarding Claim 34. (Previously Presented) Svedman discloses: The wireless communication node of claim 33, 
(See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34) 
wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34).  

Regarding Claim 35. (Previously Presented) Svedman discloses:  The wireless communication node of claim 31, 
(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35) wherein: the processor is configured to identify a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35).  

Regarding Claim 36. (Previously Presented) Svedman discloses:  The wireless communication node of claim 31, 
(See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36)
wherein: the processor is configured to configure the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36). 

Regarding Claim 37. (Previously Presented) Svedman discloses: The wireless communication node of claim 31, 
(See Rejection of Claim 7, Claim 37 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 37)
further comprising: a receiver configured to receive, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource(See Rejection of Claim 7, Claim 37 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 37).

Regarding Claim 40. (Previously Presented) Svedman discloses: The wireless communication node of claim 31, (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40) 
wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40).  

Regarding Claim 41. (Currently Amended) Svedman discloses:  The wireless communication node of claim 31, 
(See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41)
wherein the node comprises a network entity, the network entity identifying and conveying the signal, or 

Claim 42. (Previously Presented) Svedman discloses:The wireless communication node of claim 31, wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41).  

Regarding Claim 43. (Previously Presented) Svedman discloses:A wireless communication node (Svedman - FIG. 7 & ¶0103  A radio station 707, such as a base station), 
(See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701) identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of a number of actually transmitted synchronization signal block (SSB) signals, wherein the CFRA resource is based on the actually transmitted SSB signals and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource, the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and means for conveying (Svedman FIG. 7 & ¶0103… transceiver electronics 703) the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region (See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 45. (Previously Presented) Svedman discloses:  The wireless communication node of claim 43,
(See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45) 
further comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701)  identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45) .  

Regarding Claim 47. (Previously Presented) Svedman discloses:  The wireless communication node of claim 43, 
(See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47)
further comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701)  identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47).
  
Regarding Claim 48. (Previously Presented) Svedman discloses:  The wireless communication node of claim 43, (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48) 
further comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701)  configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48). 
 
Regarding Claim 49. (New) Svedman discloses:  The method of claim 1, 
furthermore Svedman discloses: wherein the CFRA resource partially is a partially overlapping resource in time with respect to the CBRA resource (Svedman FIG. 4 
    PNG
    media_image7.png
    617
    718
    media_image7.png
    Greyscale
NOTE: as depicted, the non overlapping CFRA occasion, ie. the CFRA resource partially, is a partially overlapping resource with respect to the CBRA). 

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.            Claims 2, 12, 32, 44  are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of QIAN et. al (US-20200059971-A1) referenced hereafter as “QIAN2”.

Regarding Claim 2. (Previously Presented) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: wherein the timing pattern comprises at least one of a periodic pattern (Svedman – FIG. 4 & ¶0048 (See claim1) …FIG. 2, …. consecutive PRACH bursts per burst set (N 215), the PRACH burst set time offset (D; 235) and the PRACH burst set periodicity (P 225);¶0049 …burst set periodicity (225) may be an integer number of T1 or an integer number of N*T1; 
    PNG
    media_image8.png
    617
    718
    media_image8.png
    Greyscale
NOTE: CFRA occasions i.e. pattern within burst i.e. periodically repeated integer number of times within burst set 415) or an aperiodic pattern.  
Svedman does not appear to explicitly disclose or strongly suggest: or an aperiodic pattern;
QIAN2 discloses: wherein the timing pattern comprises at least one of a periodic pattern (QIAN2 - FIG. 15 ¶0133 Transmit configuration;¶0134- dedicated time-frequency resources different in time may use different frequency domain resources for the periodically configured dedicated time-frequency resource; ¶0135  dedicated time-frequency resources …are symmetrically distributed; NOTE periodically configured pattern

    PNG
    media_image9.png
    323
    538
    media_image9.png
    Greyscale
)
or an aperiodic pattern (QIAN2 FIG. 16 & 17 NOTE: Aperiodic not symmetric in time

    PNG
    media_image10.png
    597
    561
    media_image10.png
    Greyscale
).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman with teachings of QIAN2, since QIAN2 enables a random access process including signaling which reduces access latency in the contention-free random access process, and achieves providing a low access latency and a better access experience on a user equipment (UE) side (QIAN2 - ¶0081-0082).

Regarding Claim 12. (Original) Svedman discloses:  The method of claim 1, 
furthermore Svedman discloses: wherein the time region comprises at least one of a frame, a subframe, a slot (Svedman – FIG. 4 See claim 1 & ¶0067 Se claim 1….A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1….A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.; NOTE: a number of CFRA occasions within a time interval i.e. PRACH burst - a time region depicted in FIG. 4   where the PRACH burst is a slot), or a mini-slot.  
Svedman does not appear to explicitly disclose or strongly suggest: a frame, a subframe, or a mini-slot
QIAN2 discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (QIAN2 - FIG. 10 & ¶0108 time domain index may be represented by one of the subframe index, the slot index or the symbol index, or a combination thereof; ¶0110 a combination of the above ways of b and c… the time domain index and the frequency domain index of the first dedicated time-frequency resource; NOTE: resource time regions could be in terms of slots, or symbols or subframes ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman with teachings of QIAN2, since QIAN2 enables a random access process including signaling which reduces access latency in the contention-free random access process, and achieves providing a low access latency and a better access experience on a user equipment (UE) side (QIAN2 - ¶0081-0082).

Regarding Claim 32. (Previously Presented) Svedman discloses: The wireless communication node of claim 31, 
(See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32)
wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32).

Regarding Claim 44. (Previously Presented) Svedman discloses:  The wireless communication node of claim 43, 
(See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44)wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44).  

12.            Claims 8, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Blankenship et. al (US-20180160448-A1) referenced hereafter as “Blankenship”.

Regarding Claim 8. (Original) Svedman discloses:  The method of claim 7, 
Svedman does not appear to explicitly disclose or strongly suggest: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT.  
Blankenship discloses:wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band (Blankenship - See Para 0076 (lines 5-7): discloses table for preamble formats utilizing FDD; In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Para 103 - 104 (lines ) illustrates preamble transmission opportunities over multiple Physical Random Access Channels, PRACH, using FDD; NOTE: in FDD Broadcast is in one DL frequency band and UL is in a separate frequency band),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman with teachings of Blankenship, since Blankenship enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 38. (Previously Presented) Svedman discloses:  The wireless communication node of claim 37, 
(See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38)wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT (See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38).  

11.            Claims 9, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Ohara et. al (US-20210195633-A1) referenced hereafter as “Ohara”.
Regarding Claim 9. (Original) Svedman discloses: The method of claim 1, 
furthermore Svedman discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot (Svedman - FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1 …A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0033 Starting symbol in slot, e.g. in PRACH slot; ¶0034…Ending symbol in slot, e.g. in PRACH slot; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.); NOTE: CFRA PRACH occasions defined as slots comprising symbols where the configuration can determine a starting symbol and ending symbol i.e. configuration identifies one or more symbols within the time region comprising the burst i.e. slot -  symbols within a slot), or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof.  
Svedman does not appear to explicitly disclose or strongly suggest: a slot within a subframe,
Ohara teaches: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicates a symbol within any slot, or a lot index indicates a slot within a subframe ..to identify location or start of CFRA resource),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman with teachings of Ohara, since Ohara enables efficiently indicating to the user apparatus resources that are used for contention-free random access and also reduce signaling overhead related to the SS blocks and the RACH resources and/or preamble indexes (Ohara - ¶0012, ¶0075).

Regarding Claim 39. (Previously Presented) Svedman discloses:  The wireless communication node of claim 31, 
(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39)wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39.  
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mon - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
July 25, 2021
                                                                                                                                           



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414